EXHIBIT 10.1 EXECUTION VERSION FIFTH AMENDMENTTOAMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT This FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (this “Amendment”), dated as of July 7, 2017, is entered into by and among the following parties: (i) the Borrowers identified on the signature pages hereto; (ii) UHS Receivables Corp., as Collection Agent; (iii) UHS of Delaware, Inc., as Servicer; (iv) Universal Health Services, Inc., as Performance Guarantor; (v) Victory Receivables Corporation (“Victory”), as a Conduit; (vi) The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Liquidity Bank, LC Participant and Co-Agent for Victory’s Lender Group; (vii) SunTrust Bank (“SunTrust”), as Liquidity Bank, LC Participant and Co‑Agent for SunTrust’s Lender Group; (viii) Atlantic Asset Securitization LLC (“Atlantic”), as a Conduit; (ix) Credit Agricole Corporate and Investment Bank (“CACIB”), as Liquidity Bank, LC Participant and Co-Agent for Atlantic’s Lender Group; and (x) PNC Bank, National Association (“PNC”), as Liquidity Bank, LC Participant for PNC’s Lender Group, Co‑Agent for PNC’s Lender Group, LC Bank, and Administrative Agent.
